Citation Nr: 1701640	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  13-11 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a back disorder, identified as thoracic spine strain and lumbar degenerative arthritis, including as secondary to the service-connected left knee strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel

INTRODUCTION

The Veteran served on active duty in the US Air Force from October 1967 to October 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified at a videoconference hearing at the RO in December 2015, before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is associated with the Veterans Benefits Management System claims file.   


FINDING OF FACT

The most probative evidence of record shows that the Veteran's chronic back disability, identified as thoracic spine strain and lumbar degenerative arthritis, was not caused by his military service nor had its onset in military service, nor was caused or aggravated by the Veteran's service-connected left knee strain.  Arthritis of the lumbar spine did not manifest to a compensable degree within one year of separation.

 
CONCLUSION OF LAW

A chronic back disability, identified as thoracic spine strain and lumbar degenerative arthritis, was not incurred in or aggravated by the Veteran's military service, and is not secondary to his service-connected left knee strain.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA treatment records have been obtained.  VA also received an October 24, 2012 statement from the Veteran's private treating physician, Dr. B.  See October 24, 2012 VA Form 21-4142, AUTHORIZATION AND CONSENT TO RELEASE INFORMATION TO VA.  Thereafter, VA also attempted to obtain the Veteran's identified private treatment records from Dr. B. by sending two separate requests to the named physician in March 2013 and again in February 2014, and also notified the Veteran of the unsuccessful attempts in a February 2014 letter.  Additionally, the Veteran was testified at a video conference hearing before the undersigned of the Board in December 2015, and a transcript is of record.

The Veteran was also provided with August 2011 and January 2013 VA examinations and opinions (the reports of which have been associated with the claims file), as well as a September 29, 2016 Veterans Health Administration medical opinion letter at the specific request of the Board.  Altogether, the Board finds these examinations and medical opinions to be adequate for rating purposes, as the examiners and VHA physician had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection for a Back Disorder

The Veteran is seeking service connection for a back condition which he believes is either the result of his active military service or was caused or aggravated by his service-connected left knee disability.  The Veteran asserted in his September 2012 notice of disagreement, "I had a motorcycle accident in service which injured that [left] knee and my back."  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, including arthritis, if such is shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for this chronic disability may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Initially, the Veteran does not meet the criteria for presumptive service connection, the record does not show the Veteran was diagnosed with lumbar spine arthritis during service or within a year following separation, that is, by October 1972.  Based on the available record, it appears that the Veteran's arthritis of the lumbar spine was not diagnosed, let alone manifested to a compensable degree (10 percent) until the August 2011 VA examination, which was decades after service ended.  

Here, the Veteran clearly has a current back disability affecting both his mid-back (thoracic spine) and lower back (lumbar spine).  An August 2011 VA examiner, based on x-ray imaging, diagnosed the Veteran with thoracic spine strain and degenerative arthritis of the lumbar spine.  Subsequently, the January 2013 VA examiner, based on x-ray imaging, diagnosed the Veteran with thoracic spine strain and degenerative spondylosis; and lumbar degenerative arthritis, spurring spondylosis, and bilateral facet arthropathy.

A review of the Veteran's service treatment records does show several in-service instances of back problems.  In September 1969, the Veteran complained of back pain after "picking up ice" in the course of his food handling duties.  A note records an impression of thoraco lumbar pain, although associated x-rays showed a "normal" thoracolumbar spine and "no significant abnormalities."  The Veteran was also involved in a motor vehicle accident (MVA) in May 1971, specifically a motorcycle accident that injured his left knee.  However, the service treatment records for the initial treatment for injuries from the accident and follow-up treatment only denote treatment of a left knee injury; whereas, those same records were unremarkable for mention of any back-related complaints, treatment or diagnoses.  A few months later, the August 1971 Separation Examination report showed a "normal" clinical evaluation of the spine and the Veteran specifically denied "recurrent back problems."  

As for the possibility that the Veteran's present back disability either began during or was otherwise caused by his military service, there are three separate negative nexus opinions against the claim.  First, the August 2011 examiner opined that the Veteran's thoracic spine strain and degenerative joint disease (DJD) of lumbar spine was "less than likely related to [a] one time complaint of thoracic lumbar pain in 1969, [and was] more likely [due to] age related changes."  

Second, a January 2013 VA examiner opined that it was less likely than not that the Veteran's current thoracic and lumbar spine disorders were incurred in the motorcycle accident in active service, nor were the thoracic and lumbar spine disorders related to a one time incident of thoracolumbar spine pain treated during active service.  The examiner reasoned, in part, that there was no mention or documentation of any injury to the spine at the time of the motorcycle accident whereas he did injure his left knee during the motorcycle accident.  The rationale for not being related to a one-time incident in the service is that a one-time injury would not progress to the current condition because the x-rays were normal at the time of the accident and there was no mention of any thoracic or lumbar spine condition or injury noted on the separation examination.

Third, in September 2016, at the Board's request, a VHA neurosurgeon provided a highly probative medical opinion against the possibility that the Veteran's current back disability either began or was otherwise caused by his military service.  The VHA medical expert reasoned, "It is less likely to be caused by his military service. The radiographic changes noted in this patient's records are consistent with the normal aging process and represent typical degenerative changes and are not out of the usual.  I would expect these same changes in non-veteran patients also."

The Board finds that the above medical opinions against the possibility of direct service connection are highly probative evidence against the possibility that the Veteran's thoracic and lumbar spine disabilities are related to service, given the VA examiner's review of the claims file, personal interview of the Veteran, physical examination, and discussion of the rationale of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."). 

Notably, the Veteran testified as to his in-service back injury and pain, and a long history of back pain dating back to service, which he has been competent to observe.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection).  At the Veteran's December 2015 Board hearing, he testified that the chronicity and continuity of symptomatology is shown from the time of an initial in-service injury in September of 1969, as well as a subsequent in-service injury from a motor vehicle accident in May of 1971, through the present.  See Hearing Transcript (HT) at 1, 8.  In support of this notion, Dr. B., the Veteran's treating physician, stated in October 2012 that the Veteran has a "lengthy history of chronic low back pain".  However, Dr. B.'s statement apparently repeats the Veteran's own reported history of low back pain, which again, he is competent to assert.    

However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, the Veteran has not credibly shown that his present low back pain has continued since service since this is inconsistent with the service treatment records, and thus, his assertions in this regard have little probative value.  Here, to the extent the Veteran is asserting continuity of symptomatology from service, it was specifically found at time of separation from service that he did not have any continuing symptomatology of back pain.  As mentioned, the August 1971 Separation Examination report showed a "normal" clinical evaluation of the spine and he denied "recurrent back problems."  Another factor the Board has considered, although not dispositive, is that his file is absent treatment for back problems for many years following service.  When combined with the above inconsistencies in the service record, his statements offer limited evidentiary value in establishing continuity of symptomatology.  

Moreover, the above medical opinions from the VA examiners and VHA physician's medical opinion indicate that the Veteran's chronic back pain is not due to military service, but rather to his natural aging process, which provides highly probative evidence that outweighs his lay statements in support of the notions of chronic back pain or a continuity of back pain dating back to service.  

The Board also considered the possibility of secondary service connection.  
Service connection may be established on a secondary basis for disability that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Secondary entitlement is also available when a service-connected condition has chronically - meaning permanently - aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

As a layman, the Veteran is not competent to attribute his back pain as proximately due to or chronically aggravated by another disability, such as his left knee disability, as this is the type of assessment that requires specialized medical expertise and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  

Considering the medical evidence, the Board sees Dr. B.'s October 2012 statement that the Veteran's chronic back pain has "referred pain into the left thigh, knee and leg", which indicates that it is the back disability that causes or aggravates the service-connected left knee strain.  As such, Dr. B.'s statement does not appear to support the Veteran's claim of secondary service connection.

Turning to the VA medical opinions, the January 2013 VA examiner opined that the Veteran's back condition was less likely than not proximately due to or the result of the service connected left knee disability.  The examiner reasoned that the lumbar condition is not related to the left knee condition is that the veteran had a normal gait at his separation examination and at his later January 2013 examination.  Thus, the examiner further reasoned that there has been no change in the weight-bearing of the spine and no change in the body mechanics that would cause the left knee problem to be related to any thoracic or lumbar spine condition.

Then, the Board obtained an expert medical opinion from a VHA physician precisely because of the medical complexity of the issues of secondary service connection that were raised here.  In September 2016, a VHA neurosurgeon provided an expert medical opinion that specifically discounted the possibility the Veteran's current back disability was caused or aggravated by the service-connected left knee disability.  The expert opined against a causal connection to or aggravation by his service-connected left knee disability, reasoning that "the degenerative changes noted in this veteran's spine are normal, age-related changes consistent with osteoarthritis.... [and] the degenerative spinal changes noted are expected and age-appropriate.  It is unlikely that the left knee disability contributed substantially or even partially to the spinal degenerative changes noted in this patient's records."

The Board concludes that the evidence does not support the claim for service connection.  As such, this issue is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

The claim for service connection for a back disorder, identified as thoracic spine strain and lumbar degenerative arthritis, including as secondary to the service-connected left knee strain, is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


